PER CURIAM.
Defendant, Industrial Fire and Casualty, appeals a final judgment entered on a motion for directed verdict and a final judgment for plaintiffs awarding costs, attorney’s fees and interest.
The striking of the testimony of the defendant’s expert witness on grounds that there was a failure to comply with a stipulation to produce was error, but the error was harmless because the testimony was totally irrelevant to the issues. The testimony of a second defense witness, relied on to create a factual issue for the jury, was also irrelevant.
The remaining evidence adduced by the defendant presented no conflict with the plaintiffs’ evidence of bad faith defense of an insurance claim, as a matter of law; therefore, a directed verdict at the end of all the evidence was proper. See Hendricks v. Dailey, 208 So.2d 101 (Fla.1968).
The absence of any testimony that the number of hours devoted to prosecution of the bad faith claim was reasonable requires that the award be reversed and the cause remanded for a new attorney’s fees hearing. See Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).
Affirmed in part; reversed in part; and remanded for further consistent proceedings.